

116 S3778 IS: State Elections Preparedness Act
U.S. Senate
2020-05-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3778IN THE SENATE OF THE UNITED STATESMay 20, 2020Mr. Bennet (for himself and Ms. Collins) introduced the following bill; which was read twice and referred to the Committee on Rules and AdministrationA BILLTo permit the Election Assistance Commission to waive the matching requirement for payments made to States for election security grants under the Coronavirus Aid, Relief, and Economic Security Act.1.Short titleThis Act may be cited as the State Elections Preparedness Act. 2.Waiver of matching requirement for election security grants to States(a)In generalIn the case where the Election Assistance Commission (referred to in this section as the Commission) determines exigent circumstances related to the COVID–19 pandemic prevent a State from providing matching funds as described in the last proviso under the heading “Election Assistance Commission, Election Security Grants” in the Financial Services and General Government Appropriations Act, 2020 (Public Law 116–93; 133 Stat. 2461) (relating to the State matching funds requirement), the Commission may waive the application of such State matching funds requirement under such proviso with respect to any payment made to the State using funds appropriated or otherwise made available to the Commission under the Coronavirus Aid, Relief, and Economic Security Act (Public Law 116–136).(b)Effective dateSubsection (a) shall take effect as if included in the enactment of the Coronavirus Aid, Relief, and Economic Security Act (Public Law 116–136).